DETAILED ACTION
THIS ACTION IS MADE FINAL.    
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed November 21, 2022 has been entered. 
Claims 18-20 have been added.
Claims 1-20 are pending in this application. 

Terminal Disclaimer
The terminal disclaimer filed on November 21, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,009,546 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
The Applicant's arguments filed November 21, 2022 have been fully considered but they are not persuasive for the reasons set forth below. 
Regarding claim 1, the Applicant contends “Kurita does not teach that shared data path 19 ‘is configured to communicate the digital output signal to the receiver,’ as recited in claim 1, nor does Kurita teach that path 19 is even capable of doing so.” Remarks 8.
The Applicant describes that “Kurita merely teaches that the shared data path 19 is used so that the ‘DSPs are capable of communicating with each other.’” Id. The Applicant provides “one example of such communication [from Kurita]: ‘[B]y connecting DSP 154b and DSP144b to the data path 19 and sending signals therebetween, measured results in the ED-SS 15 can be immediately fed back to the WS-SS 14 to change signals.’” Id. citing Kurita 9:6–9. The Applicant concludes, “at best, Kurita teaches that shared data path 19 may be useful for better sequencing of test signals.” Id.  
	While the Examiner respectfully disagrees with the Applicant’s contention that Kurita does not teach that shared data path 19 is “configured to communicate the digital output signal to the receiver”, as recited in claim 1, the Examiner does agree with the Applicant’s description of Kurita’s disclosure. For instance, the Examiner agrees with Applicant’s description that the “DSPs are capable of communicating with each other through a shared data path 19 (i.e., a bus).” See Kurita 8:63–65. The Examiner further agrees that Kurita provides one “example, by connecting DSP 154b and DSP 144b to the data path 19 and sending signals therebetween, measured results in the WD-SS 15 can be immediately fed back to the WS-SS 14 to change waveforms.” See id. at 9:6–9. 
Since DSP 144b and DSP 154b share a common “data path 19” and “send[] signals therebetween”, see id., the Examiner finds data path 19 is capable of communicating digital signals between DSP 144b of WD-SS 14 (i.e., claimed “transmitter”) and DSP 154b of WD-SS 15 (i.e., the claimed “receiver”), which teaches the claimed “communication path is configured to communicate the digital output signal to the receiver.” 
	Accordingly, the Examiner maintains the rejection of claim 1 under 35 U.S.C. 102(a)(1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurita et al. (U.S. Patent No. 5,289,116), hereinafter referred to as Kurita.

Regarding claim 1, Kurita discloses: A test and measurement device (testing apparatus 1), comprising:
an input (input of Waveform digitizer subsystem (WD-SS) 15, coupled to DUT 186 via 185) configured to receive an analog signal from a Device Under Test (DUT) (DUT 186);
an Analog to Digital Converter (ADC) (Analog/digital converter (ADC) 154c) coupled to the input (input of WD-SS 15) and structured to convert the analog signal to a digital signal (ADC 154c converts analog to digital signal);
a receiver (The Examiner interprets the claimed “receiver” as being WD-SS 15) structured to accept the digital signal and perform signal conditioning, symbol recovery, and analysis on the digital signal 
(7:18–27: “The WG-SS 14 generates arbitrary waveforms by a known method, but it contains a DSP 144b and can output computed, stored waveforms. The WG-SS 14 also contains a waveform generating section 144 that outputs waveforms following a waveform generator sequencer (WGS) 143 timed by a timing generator (WGTG) 141. Together units 143 and 144 (144 comprises 144a, b and c) constitute a per channel resource (PCR) 142 that is adapted for the desired number of channels of the tester 1.”
7:38–49: “The WD-SS 15 performs an operation that is the opposite to the operation performed by WG-SS 14. It receives signals from an output pin of the DUT 186 through the intermediary of an input amplifier 185 and, after digitizing the received signal with an ADC 154c, processes the digital signal with a DSP 154b and stores the processed signal in a waveform memory 154a. This operation is controlled by a digitizer sequencer (WDS) 153. Blocks 153 and 154 constitute a PCR 152 that is prepared for the number of channels desired. Timing control of the digitizer sequencer 153 is performed by a timing generator 151.”
The Examiner finds the WD-SS 15 processing the digital signal with a DSP 154b from ADC 154c that is the opposite to the waveform generation performed by WG-SS 14 as disclosed in Haisch teaches the claimed “receiver structured to accept the digital signal and perform signal conditioning, symbol recovery, and analysis on the digital signal”.);
a transmitter (The Examiner interprets the claimed “transmitter” as being WG-SS 14) structured to generate a digital output signal (DSP 144b);
a Digital to Analog Converter (DAC) (DAC 144c) coupled to the transmitter and structured to convert the digital output signal from the transmitter to an analog signal (DAC 144c converts digital to analog signal), and structured to send the analog signal to the DUT (output of 144c goes to DUT 186 via 184); and
a communication path (3:54–57, 8:63–65: The DSPs are capable of communicating with each other through a shared data path 19 (i.e., a bus) independently of the CPU 100.)  between the receiver and the transmitter that does not pass through the DUT (communicate via the shared data path 19), wherein communication path (shared data path 19) is configured to communicate the digital output signal to the receiver (The Examiner finds data path 19 being capable of communicating digital signals between DSP 144b of WD-SS 14 (i.e., claimed “transmitter”) and DSP 154b of WD-SS 15 (i.e., the claimed “receiver”) as disclosed in Kurita teaches the claimed “communication path is configured to communicate the digital output signal to the receiver.”).

Regarding claim 2, Kurita discloses: The test and measurement device according to claim 1, in which the transmitter and the receiver are housed in the same physical device (Both WG-SS 14 and WD-SS 15 are within testing apparatus 1).

Regarding claim 18, Kurita discloses: The test and measurement device according to claim 1, wherein the receiver is structured to capture and process the digital signal in real-time (3:57–65: “Communications and computational processing accompanying communications of the DSP are performed by synchronizing to the same clock source as that used for the sequencers and the GM module, so that their outputs and operations are predictable and their reproducibility is assured. Accordingly, it is possible to simulate a stable and accurate actual environment of the DUT. An especial feature of the tester is that real-time testing can be readily implemented.”).

Allowable Subject Matter
Claims 4-17 are allowed.
Claim 3 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if the claim is rewritten in independent form, including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 4, Kurita et al. (U.S. Patent No. 5,289,116) discloses: A test and measurement device (testing apparatus 1), comprising:
an input (input of Waveform digitizer subsystem (WD-SS) 15, coupled to DUT 186 via 185) configured to receive an analog signal from a Device Under Test (DUT) (DUT 186);
an Analog to Digital Converter (ADC) (Analog/digital converter (ADC) 154c) coupled to the input (input of WD-SS 15) and structured to convert the analog signal to a digital signal (ADC 154c converts analog to digital signal);
a receiver (The Examiner interprets the claimed “receiver” as being all of WD-SS 15 without ADC 154c) structured to accept the digital signal and perform signal conditioning, symbol recovery, and analysis on the digital signal 
(7:18–27: “The WG-SS 14 generates arbitrary waveforms by a known method, but it contains a DSP 144b and can output computed, stored waveforms. The WG-SS 14 also contains a waveform generating section 144 that outputs waveforms following a waveform generator sequencer (WGS) 143 timed by a timing generator (WGTG) 141. Together units 143 and 144 (144 comprises 144a, b and c) constitute a per channel resource (PCR) 142 that is adapted for the desired number of channels of the tester 1.”
7:38–49: “The WD-SS 15 performs an operation that is the opposite to the operation performed by WG-SS 14. It receives signals from an output pin of the DUT 186 through the intermediary of an input amplifier 185 and, after digitizing the received signal with an ADC 154c, processes the digital signal with a DSP 154b and stores the processed signal in a waveform memory 154a. This operation is controlled by a digitizer sequencer (WDS) 153. Blocks 153 and 154 constitute a PCR 152 that is prepared for the number of channels desired. Timing control of the digitizer sequencer 153 is performed by a timing generator 151.”
The Examiner finds the WD-SS 15 performing an operation on the digital signal from ADC 154c that is the opposite to the waveform generation performed by WG-SS 14 as disclosed in Haisch teaches the claimed “receiver structured to accept the digital signal and perform signal conditioning, symbol recovery, and analysis on the digital signal”.).
However, the Examiner finds Kurita does not teach or suggest the claimed “test and measurement device, comprising: an input configured to receive an analog signal from a Device Under Test (DUT); an Analog to Digital Converter (ADC) coupled to the input and structured to convert the analog signal to a digital signal; a receiver structured to accept the digital signal and perform signal conditioning, symbol recovery, and analysis on the digital signal at a rate that is the same or exceeds a baud rate of the analog signal.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 4 as allowable over the prior art.  

Regarding claim 7, Haisch (U.S. Patent No. 9,100,030 B1) discloses: A test and measurement device, comprising:
a signal generator structured to generate a base output signal;
a digital signal processor structured to add one or more impairments to the base output signal to form a combined output signal; and
a Digital to Analog Converter (DAC) coupled to the digital signal processor and structured to convert the combined output signal to an analog signal, and to output the analog signal to a device for testing
(Haisch 3:16–22: “It may also allow the described AWGs to generate electrical waveforms with impairments that vary over time as in real-world situations. For example, it may allow an AWG to generate a waveform with impairments that vary in a manner similar to a communication signal transmitted to or from a mobile phone within a moving vehicle.”
Haisch 3:43–48: “AWG 200 may further comprise various features not specifically illustrated in FIG. 2, such as interfaces for receiving and/or transmitting data, transmission components for outputting a generated waveform in a wired or wireless manner, and others.”
Haisch 3:56–63: “AWG 200 may be used in any suitable application that relies on the generation of electrical waveforms. In some embodiments, for instance, it may be used to generate electrical waveforms with variable encoding formats and impairments that evolve over time. Some embodiments are described below with reference to radio frequency (RF) or optical signals, but the described concepts are not limited thereto.”
Haisch 4:39–50: “The encoded waveform is transferred from real-time encoder 210 to real-time DSP 215, typically in the form of a streaming digital waveform. Real-time DSP 215 then performs various signal processing functions on the received waveform, typically using digital multipliers and digital delay elements realizing a digital filter, phase and amplitude modulator, nonlinear equalizer, etc. The multipliers and/or other features of real-time DSP 215 may operate according to coefficients or other parameter values that may be either static or dynamically modifiable. The dynamic modification of such parameter values may alter the signal processing operations of real-time DSP 215 in real-time.”
Haisch 4:57–64: “After processing the encoded waveform, real-time DSP 215 outputs the processed and encoded waveform to DACs 230 as a streaming digital waveform. DACs 230 convert the streaming digital waveform into an analog waveform, which is then transmitted to a DUT. In general, the transmission may be accomplished in a wired or wireless manner, and such transmission may be performed through the use of transmission components known to those skilled in the art.”
Haisch 4:65–5:5: “The DUT receives and processes the analog waveform, typically subject to monitoring and analysis in a test procedure. Prior to processing the received analog waveform, however, the DUT typically performs some operations complementary to those performed by AWG 200. For instance, the DUT typically performs functions to digitize the analog waveform, handle any impairments introduced by real-time DSP 215, and decode and/or downconvert the waveform.”
The Examiner finds the AWG 200 generating of electrical waveforms (such as optical signals) as disclosed in Haisch teaches the claimed “test and measurement device, comprising: a signal generator structured to generate a base output signal”.
The Examiner further finds the encoded waveform being transferred from real-time encoder 210 to real-time DSP 215 to introduce impairments on the received waveform as disclosed in Haisch teaches the claimed “digital signal processor structured to add one or more impairments to the base output signal to form a combined output signal”.
The Examiner further finds the DACs 230 converting the streaming digital waveform into an analog waveform, which is then transmitted to a DUT, as disclosed in Haisch teaches the claimed “Digital to Analog Converter (DAC) coupled to the digital signal processor and structured to convert the combined output signal to an analog signal, and to send the analog signal to a device for testing.”).
However, the Examiner finds Haisch does not teach or suggest the claimed “test and measurement device, comprising: a signal generator structured to generate a base output signal; a digital signal processor structured to add one or more impairments to the base output signal to form a combined output signal; a Digital to Analog Converter (DAC) coupled to the digital signal processor and structured to convert the combined output signal to an analog signal, and to output the analog signal to a device for testing; and an analog impairment emulator coupled to the DAC and structured to modify the analog signal prior to being output to the device for testing.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 7 as allowable over the prior art.  

	Claims 5-6 and 8-17 are also allowable due to their dependency on an allowable base claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112